             Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
CARI TREER                              :
314 Astor Ct.                           :
Downingtown, PA 19335                   :    CIVIL ACTION
                                        :
               Plaintiff,               :    No. ______________
       v.                               :
                                        :
BEST LINE LEASING, INC.                 :
d/b/a Best Line Equipment               :
515 South Bolmar St.                    :    JURY TRIAL DEMANDED
West Chester, PA 19382                  :
                                        :
               Defendant.               :
____________________________________:

                                     CIVIL ACTION COMPLAINT

        Plaintiff, by and through her undersigned counsel, hereby avers as follows:

                                             INTRODUCTION

        1.       This action has been initiated by Cari Treer (hereinafter referred to as “Plaintiff,”

unless indicated otherwise) against Best Line Leasing, Inc. d/b/a Best Line Equipment

(hereinafter referred to as “Defendant”) for violations of the Americans with Disabilities Act

("ADA" - 42 USC §§ 12101 et. seq.), the Family and Medical Leave Act (“FMLA” - 29 U.S.C.

§§ 2601, et. seq.) and the Pennsylvania Human Relations Act (“PHRA”). 1                            As a direct

consequence of Defendant's unlawful actions, Plaintiff seeks damages as set forth herein.




1
  Plaintiff’s claim under the PHRA is referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in
advance of same because of the date of issuance of her federal right-to-sue letter under the ADA. Plaintiff’s PHRA
claims however will mirror identically her federal claims under the ADA.
             Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 2 of 17




                                   JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a) (4) because it arises under the laws of the United States and

seeks redress for violations of federal laws.

        3.       There lies supplemental jurisdiction over Plaintiff's future state-law claims

because they arise out of the same common nucleus of operative facts as Plaintiff's federal claims

asserted herein.

        3.       This Court may properly maintain personal jurisdiction over Defendant because

its contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

over Defendant to comply with traditional notions of fair play and substantial justice, satisfying

the standard set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. §§ 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district, and Defendant is deemed to reside where it is subject to personal

jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

                                                PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       Defendant is a privately held company that provides contractor-grade construction

equipment to a wide array of customers through its 13 locations in Pennsylvania.



                                                    2
             Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 3 of 17




        8.       At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                   FACTUAL BACKGROUND

        9.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        10.      Plaintiff was employed with Defendant at its West Chester, Pennsylvania location

for approximately four (4) years as a Rental Coordinator.

        11.      Plaintiff was offered employment with Defendant in May of 2016 and her first

day of work was on June 6, 2016.

        12.      Plaintiff has and continues to suffer from disabilities related to her knee and back

resulting from two different vehicle accidents.

        13.      Plaintiff’s first vehicle accident occurred on January 8, 2016, before she was hired

to work for Defendant. As a result of this accident, Plaintiff sustained serious injuries to her knee

and back.

        14.      Plaintiff’s other accident occurred in December of 2016, which aggravated

Plaintiff’s aforesaid physical conditions from the first accident (discussed supra).

        15.      Plaintiff’s disabilities related to her knee and back, at times, limit her ability to

engage in some daily life activities, including but not limited to lifting, pushing, pulling,

climbing, twisting, bending, working and performing manual tasks.

        16.      At the time of her hire, Defendant’s management knew of Plaintiff’s health

conditions and limitations.




                                                   3
           Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 4 of 17




        17.      In fact, Plaintiff specifically informed Defendant’s management at the time of her

hire that she would not be able to perform certain duties assigned to a Rental Coordinator – such

as loading and unloading customer equipment and operating equipment.

        18.      Despite her aforesaid physical limitations, Defendant’s management assured

Plaintiff that if she got a doctor’s note indicating that she was cleared to work as a Rental

Coordinator then Defendant would work with her disabilities and limitations.

        19.      Plaintiff did as requested and obtained the aforesaid note clearing her to work as a

Rental Coordinator.

        20.      Plaintiff thereafter started working for Defendant with full disclosure of her health

conditions and limitations. In fact, Plaintiff was hired while on crutches and started employment

wearing a knee brace.

        21.      Since she was first hired with Defendant until in on or about June of 2020

(approximately 4 years), Plaintiff continued to work as a Rental Coordinator without any issues,

even with her limitations and restrictions.

        22.      Despite Plaintiff’s job description indicating otherwise, Defendant’s management

never required that she load or unload customer equipment during her approximate four-year

tenure with Defendant (rather they would have another employee assist her with this duty).2

        23.      Furthermore, the only equipment that Plaintiff operated while employed with

Defendant was a Bobcat small walk behind track machine (and she spent minimal time on other

equipment solely for training purposes).




2
 In fact, at the time Plaintiff was hired, Defendant had a yard guy who was responsible for loading and unloading
customer equipment.



                                                         4
          Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 5 of 17




        24.     The reason Plaintiff was able to operate the Bobcat small walk behind track

machine with her disabilities (and not other equipment) was because she could walk behind the

machine and there was a turtle mode, which allowed her to move the machine without having to

lift, climb, twist, bend or physically exert herself.

        25.     However, the extent to which Plaintiff would operate the Bobcat small walk

behind track machine was moving it into the yard and retrieving it for customers. Plaintiff did

not [1] add or remove any attachments to or from this machine; [2] use the machine to load any

customers; or [3] walk the machine onto any trailers.

        26.     While Plaintiff was directly and indirectly supervised by various individuals

throughout her employment with Defendant, her health conditions continued to be

accommodated (in the sense that she was not required to unload or load customers, operate heavy

equipment, or do any tasks which fell outside of her restrictions).

        27.     In addition to the aforesaid accommodations, Plaintiff also took various days off

from work related to her health conditions (FMLA-qualifying leave), including but not limited to

for the purposes of undergoing various procedures – which Defendant’s management was also

kept apprised of.

        28.     In or about March of 2020, Plaintiff opted to go on voluntary furlough and

remained on furlough until May 31, 2020.

        29.     When Plaintiff returned to work from furlough on June 1, 2020, she was placed

under a new manager because the manager she had been working with prior to March of 2020

was still out of work on furlough.

        30.     When Plaintiff came under the supervision of this new manager upon her return to

work in June of 2020, he started asking her to do things that she was not physically able to do




                                                   5
          Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 6 of 17




because of her aforementioned health conditions (and things that she had never been required to

do during her employment previously).

       31.     As a result of Plaintiff’s new supervisor assigning her to tasks which fell outside

of her physical limitations (discussed supra), Plaintiff spoke with Andy Wells (Regional

Manager – Eastern Operations, hereinafter “Wells”) and Lucy Maney (Director of Human

Resources, hereinafter “Maney”) on or about June 10, 2020 regarding her disabilities and

limitations.

       32.     Specifically, on or about June 10, 2020, during her meeting with Maney and

Wells, Plaintiff asked whether Human Resources (“HR”) had anything on file regarding her

health conditions and limitations. Plaintiff expressed that she had previously provided this

information to her prior managers but with all the changes in management, she wanted to make

sure HR had the necessary information as well.

       33.     Maney responded to Plaintiff’s inquiry (discussed in Paragraph 32 of the instant

Complaint) by stating that she was not sure why it mattered because Plaintiff’s prior manager

would be returning to work in approximately one week.

       34.     On or about June 10, 2020 (despite Maney’s dismissal of Plaintiff’s attempt to put

her health conditions and limitations on record with HR), Plaintiff sent Maney a copy of her

handicap place card and informed Maney that she would gather additional documentation

regarding her health conditions and provide it to them shortly.

       35.     Maney responded to Plaintiff’s e-mail on June 11, 2020 stating that she was not

sure why Plaintiff provided her handicap place card but that if Plaintiff was in need of any

accommodations, she would have to discuss it with her [Maney], Wells, or Mike Tackett

(General Manager of Operations).




                                                 6
             Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 7 of 17




           36.   On or about June 12, 2020, Plaintiff was notified by Wells via telephone that she

would have one week to produce medical documentation regarding her disabilities and

limitations. Plaintiff questioned what would happen if she was unable to get an appointment with

her doctor during that time frame and was informed that she would be placed on unpaid leave.

           37.   Following this conversation, Wells then sent a job description to Plaintiff so she

could provide it to her physicians; however, the job description that Wells provided was different

than the one provided to Plaintiff when she was first hired.

           38.   Therefore, upon receipt of the aforesaid job description sent to her from Wells,

Plaintiff asked Wells which job description she needed to provide to her physicians (the one he

sent her or the one she received upon hire), to which Wells responded that either one was fine.

           39.   Later on June 12, 2020, Plaintiff called Wells and Maney to determine if there

was a specific form she needed her doctors to complete (as it pertained to her disabilities) but

was told by Maney that there was no form and that a letter from her doctor on letterhead would

suffice.

           40.   Therefore, on or about June 16, 2020, Plaintiff provided Defendant a doctor’s

note from the specialist she treats with for her back and on June 19, 2020, Plaintiff provided

Defendant a doctor’s note from her orthopedic doctor.

           41.   Both doctor’s notes (discussed supra) outlined Plaintiff’s health conditions and

limitations – which were the same health conditions and limitations she had successfully been

performing her job with for years.

           42.   On or about June 29, 2020, Plaintiff received a letter from Wells indicating that

she was being placed on unpaid administrative leave and that her doctors now needed to answer

specific questions regarding her disabilities. Wells’ letter further stated that Plaintiff’s health




                                                 7
          Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 8 of 17




conditions and limitations as outlined by her physicians in their June 16th and June 18th notes

allegedly prevented her from performing the essential functions of her job.

        43.    In addition to the foregoing, Wells stated in his June 29, 2020 letter that upon her

return from furlough, Plaintiff was seen wearing a back brace and Defendant was questioning

whether Plaintiff suffered an injury while she was out on furlough – which she had not.

        44.    In fact, Plaintiff had worn a back brace on and off for the last 3.5 years of her

employment with Defendant (specifically because of her aforesaid back condition).

        45.    Plaintiff did as was instructed by Wells’ June 29, 2020 letter and had both

physicians answer the questions that were provided to her from Defendant and returned them to

Defendant along with signed Authorization for Release of Information forms on or about July 7,

2020.

        46.    Plaintiff thereafter asked Maney via email on July 7, 2020 to confirm receipt of

her doctors’ responses and reiterated to Maney:

               I feel it’s important to note that in the four years I’ve worked at
               Best Line Equipment, accommodations have already been in place.
               I’ve never loaded or unloaded equipment. I can count on one hand
               the number of times I’ve climbed on/off equipment (which was for
               training). I’ve used the elevator to reach the second floor, instead
               of kneeling, I’ve always sat on the ground or floor. And when
               lifting, bending, twisting, reaching ect became restricted, I’ve
               limited these activities by asking management and coworkers for
               help . . . And last but not least, it wasn’t until after I was already
               working at Best Line that I began treatments with a spine specialist
               with whom I’ve had multiples procedures, injections, surgeries,
               ect. I have provided doctors notes to my manager on duty each and
               every time. I’ve attached one of the many that was submitted.
               These restrictions were never lifted. But I’ve continued to
               successfully perform my job.

        47.    Michael Getz (hereinafter “Getz”), Chief Operating Officer for Defendant,

responded to Plaintiff’s July 7, 2020 email on July 9, 2020 because Maney was out of the office.




                                                  8
          Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 9 of 17




In his e-mail, Getz accused Plaintiff of telling Maney and Wells that she was “totally disabled”

which is completely false.

       48.     Getz further stated in his July 9, 2020 email that Plaintiff would remain out of

work until Defendant’s management could speak to her doctor in order to determine if and when

Plaintiff could return to work without restrictions.

       49.     Plaintiff replied to Getz’s aforementioned email on July 13, 2020 stating that she

never said she was “totally disabled” and questioning how she could be on unpaid leave when

“accommodations for these limitations have been in place for three and a half years.”

       50.     Plaintiff did not receive a response to the question posed in her July 13, 2020

email to Getz, but instead told Plaintiff via email later that day that he spoke with her doctor’s

office and Defendant’s management was determining what action they were willing to take

regarding her employment.

       51.     On or about July 16, 2020 around 8:23 p.m., Plaintiff received a letter from Getz,

dated July 15, 2020, which made numerous false allegations, including (1) Plaintiff had never

been provided with accommodations like the ones that she was currently seeking by anyone in

management since the beginning of her employment with the company; (2) the only medical

documentation Plaintiff ever provided regarding her health conditions was a temporary

restriction in 2017; (3) supervisors and managers had personally seen Plaintiff mounted on

equipment between 2017 and the present; and (4) in June of 2020, Defendant first learned that

Plaintiff had restrictions which would keep her from performing the essential functions of her

job.




                                                  9
         Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 10 of 17




       52.     Getz further indicated in his July 16, 2020 letter that Defendant could not

accommodate Plaintiff’s health conditions and limitations because they could not remove

essential functions from her tasks and there were no other positions available for her.

       53.     At the end of his July 16, 2020 letter, Getz informed Plaintiff that if she was

unable to perform the essential functions of her job, “the company will have no choice but to

terminate your employment” but that “[i]f your doctor determines that a short leave of absence

may allow you to perform you essential functions, we will consider this information.”

       54.     Plaintiff was given until the next day to provide the aforesaid information

(discussed in Paragraph 53 of the instant Complaint) or she would be considered to have

abandoned her job with Defendant.

       55.     Plaintiff responded to Getz’s July 16, 2020 letter on July 17, 2020 stating that she

was not abandoning her job but that her health conditions and limitations were permanent and a

short leave of absence would not allow her to return to work without restrictions.

       56.     Plaintiff further stated in her aforesaid response to Getz that based on his letter,

she would assume she was terminated from Defendant unless she heard otherwise.

       57.     Plaintiff never received a response from Getz or anyone else within Defendant to

her July 17, 2020 email.

       58.     Defendant therefore terminated Plaintiff’s employment after 4 years, claiming that

she was unable to perform the essential functions of her job and that Defendant was unable to

accommodate her health conditions.

       59.     However, for 3.5-4 years prior to her termination from Defendant, Plaintiff had

been working with the same health conditions and limitations and had no issue performing her




                                                10
         Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 11 of 17




job. Defendant’s management had always accommodated Plaintiff without issue and it was not

until June of 2020 that Plaintiff’s health conditions or limitations became an alleged problem.

        60.    Furthermore, following her termination, Defendant posted for Plaintiff’s position

and nowhere in the description under the heading “Essential Duties and Responsibilities” does it

indicate that a “Rental Coordinator” would be required to move, lift, load, unload or operate

equipment.

        61.    Plaintiff believes and therefore avers that she was terminated from her

employment with Defendant because of her actual/perceived/record of disability, in retaliation

for requesting reasonable accommodations (including ones that had been given to Plaintiff for

almost 4 years prior to her termination), and/or Defendant’s refusal to engage in the interactive

process and/or accommodate her health conditions.

                                          COUNT I
                  Violations of the Americans with Disabilities Act “ADA”_
         ([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
               [3] Hostile Work Environment; & [4] Failure to Accommodate)

        62.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        63.    Plaintiff suffers from qualifying disabilities under the ADA which (at times) limit

her ability to engage in daily life activities (discussed supra).

        64.    As a result of her aforesaid health conditions and limitations, Plaintiff required

accommodations to perform her job as a Rental Coordinator, including but not limited to,

intermittent time off from work and assistance with loading/unloading equipment, lifting,

pushing, pulling and performing other manual tasks.

        65.    Plaintiff communicated her aforesaid need for medical accommodations with

various managers throughout her employment with Defendant.



                                                  11
         Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 12 of 17




       66.     In response, Plaintiff’s disabilities were accommodated for the first 3.5-4 years of

her employment and Plaintiff performed her role as Rental Coordinator without any issues.

       67.     In June of 2020, in an attempt to get her health conditions and limitations on

record with Defendant’s HR department, Plaintiff was met with hostility and animosity,

including but not limited to:

                   i. Having her attempts to document her disabilities and limitations with

                       Defendant’s HR department dismissed;

                   ii. Giving her one (1) week to submit a note from her doctor regarding her

                       medical conditions and limitations (during the middle of a pandemic when

                       doctor appointments are significantly limited);

                  iii. Treating her in a rude and demeaning manner and making false

                       accusations about her communications with members of Defendant’s

                       management;

                  iv. Placing her on an unpaid leave of absence; and

                   v. Ultimately terminating her employment (and attempting to label said

                       termination as “abandonment of job”).

       68.     Plaintiff believes and therefore avers that she was subjected to a hostile work

environment, placed on unpaid leave, and ultimately terminated from her employment with

Defendant because of [1] her actual and/or perceived disabilities; [2] her record of impairment;

and [3] her requested accommodations, which constitutes unlawful retaliation.

       69.     Plaintiff also believes and avers that she was placed on unpaid leave and

terminated from her employment with Defendant as a result of Defendant’s refusal to engage in

the interactive process and/or accommodate her disabilities.




                                                12
         Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 13 of 17




        70.    These actions as aforesaid constitute violations of the ADA.

                                          COUNT II
                 Violations of the Family and Medical Leave Act ("FMLA")
                                 (Interference & Retaliation)

        71.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        72.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        73.    Throughout her employment with Defendant, Plaintiff requested intermittent

and/or block leave from Defendant, her employer, with whom she had been employed for at least

twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

        74.    Plaintiff had at least 1,250 hours of service with the Defendant during the year

prior to her requests for intermittent or block medical leave.

        75.    Defendant is engaged in an industry affecting commerce and employs fifty (50) or

more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

        76.    Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of FMLA.

        77.    Defendant committed interference and retaliation violations of the FMLA by inter

alia: (1) considering Plaintiff’s FMLA needs in making the decision to terminate her; and/or (2)

terminating her in retaliation for requesting and/or utilizing FMLA leave.

        78.    These actions as aforesaid constitute both interference and retaliation violations of

the FMLA.




                                                 13
         Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 14 of 17




       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant's illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

       B.      Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;

       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law; and

       E.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                              By:     /s/ Ari R. Karpf
                                                      Ari R. Karpf, Esq.
                                                      Julia W. Clark, Esq.
                                                      3331 Street Road
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
Dated: February 2, 2021




                                                 14
 Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 15 of 17




`~êá=qêÉÉê


_Éëí=iáåÉ=iÉ~ëáåÖI=fåÅKI=ÇLÄL~=_Éëí=iáåÉ=bèìáéãÉåí




OLOLOMON
                             Case 2:21-cv-00484-JMY
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   02/02/21 Page 16 of 17
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       PNQ=^ëíçê=`íKI=açïåáåÖíçïåI=m^=NVPPR
Address of Plaintiff: ______________________________________________________________________________________________
                       RNR=pçìíÜ=_çäã~ê=píKI=tÉëí=`ÜÉëíÉêI=m^=NVPUO
Address of Defendant: ____________________________________________________________________________________________
                                            aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
         OLOLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


             OLOLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-00484-JMY Document 1 Filed 02/02/21 Page 17 of 17
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    qobboI=`^of                                                                                             _bpq=ifkb=ib^pfkdI=fk`K=aL_L^=_bpq=ifkb=bnrfmjbkq
    (b) County of Residence of First Listed Plaintiff                  `ÜÉëíÉê                                County of Residence of First Listed Defendant
                                                                                                                                                                           `ÜÉëíÉê
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      u❒   445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^a^I=cji^=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION     DEMAND $                                                                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
        OLOLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
